Title: Joseph C. Cabell to Thomas Jefferson, 16 January 1816
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
             Richmond. 16th Jan: 1816.
          
          I received in due time by the mail, your favor respecting Mr Read’s Miller’s petition: and I have deferred writing to you, till the fate of that bill, & of the bill respecting the Central College, could be ascertained, so far as it depended on the House of Delegates. Both these bills arrived in the Senate this day: and I have had them committed, and shall take all the care of them in the compass of my feeble abilities. I should have preferred a delay of some days longer before I should write to you: but the mail leaving town this evening, & being desirous to avoid the effect of too long a delay, I must not postpone my communication any longer. As to Mr Read’s Miller’s bill, I am not as yet aware of any opposition. In regard to the bill respecting the Central College; there is some little danger. The clause respecting the literary fund, was stricken out in the lower House. The actual destination which that fund will hereafter receive, is not decided. I think my letter to you from Warminster apprized you that I apprehended some opposition to that part of the bill respecting that fund: and I advised mr maury, not to press that subject, if opposition should arise to such an appropriation at this time. Opposition was made to it, & that part of the bill was stricken out. The bill has passed quietly thro’ the House of Delegates, with that single exception. After it had passed that House, & before it had reached the Senate Col: yancey came to me & requested me to oppose that part of the bill which gives to the trustees the power to fix the time for commencing on the plan of general instruction in the county of Albemarle. I endeavored to satisfy his mind. He appeared to be afraid of giving offence to the people of the county; by putting them on a different footing from the people in other counties of the State. My resolution was formed to endeavor to get the bill thro’ the Senate without any change whatsoever; but I find some objection among some of the principal members of the Senate, to that part of the bill giving to the Professors the power of imprisoning the students. In this state of things I have determined to write you, & request the favor of you to inform me whether your Letter to Mr Carr, contains all that you have written upon that the subject of this seminary; and if it does not, to ask the kindness of you to transmit to me by the return of the mail, any other communications which in any shape, you may have made upon the subject. I beg also that you will enter into as full a statement, as your convenience will permit, of the reasons that induced you to give to the Professors the power of imprisoning students. My object would be to shew your letter to the leading members of the Senate. If there should be no particular objection, you would confer a favor by stating your reasons for taking from the Court of Albemarle, & giving to the Trustees the power of fixing a period for the establishment of schools in Albemarle. The petition respecting the House in Albemarle, we have determi Charlottesville Mr maury & myself have determined to not to press into view till the College bill gets well under way: because its fate should be made dependant on the latter. A Mr Braidwood teacher of the deaf & dumb, now established at some point on this River below the falls, would come to Charlottesville, & establish himself there provided he could get such a House as Mr Estis’s. How would it answer your purpose, to get an act passed, for a lottery, to purchase that House, for an establishment for the deaf & dumb as a wing of the Central College. In your answer, it would be well to separate any thing you may have to say of a private nature, from what it might be well to communicate to certain members. Permit to suggest the propriety of your requesting y the cooperation of Mr  Johnson, Mr Poindexter, Mr Watts, & Genl Greene of the Senate.  Such aid would be of infinite  use, at future stages of this enterprize: & a request from you to these valuable men, would have very great influence, upon its ultimate destiny. I write in great haste: But beg you to rest assured of my constant attachment & great respect.
          Jos: C: Cabell
        